Exhibit 10.1

 

07 May 2009

WARNER CHILCOTT COMPANY, LLC

P.O.Box 1005

Fajardo

Puerto Rico

00738

Terms for exchanging the LEO 80185 Body Indication with a New LEO Product

Reference is made to the Master Agreement dated as of April 1, 2003 between
Galen (Chemicals) Limited and LEO Pharma A/S (“LEO”) (the “Master Agreement”) as
amended by Addendum I dated as of September 14, 2005 between Warner Chilcott
Company, LLC (formerly Warner Chilcott Company, Inc.) (“WCCI”) and LEO (the
“Addendum”) and to the License, Supply and Development Agreement dated as of
September 14, 2005 between LEO and WCCI, as amended (the “DC Agreement”). In
consideration of the covenants and agreements contained herein and
notwithstanding anything to the contrary set forth in the Master Agreement, the
Addendum and the DC Agreement, LEO and WCCI hereby agree as follows:

Whereas WCCI has expressed its interest in marketing a new LEO product described
in Exhibit A hereto (the “New Product”) in the the Territory (as defined in the
DC Agreement) instead of LEO 80185 (trunk indication) for the topical treatment
of psoriasis vulgaris in adults described in Appendix IV to the DC Agreement
(the “80185 Product”); and

Whereas LEO has agreed to attempt to develop such New Product.

Now therefore WCCI and LEO have agreed to enter into this Letter Agreement.



--------------------------------------------------------------------------------

LEO and WCCI agree that:

 

  1. LEO shall cease development of the 80185 Product for the Territory until
such time as it delivers the 80185 Development Resumption Notice (as defined
below) to WCCI in accordance with the terms hereof.

 

  2. LEO will develop the New Product for the Territory on the following
conditions:

 

  a. Between January 1, 2010 and December 1, 2010 LEO shall deliver written
notice to WCCI providing that (i) LEO will continue the development of the New
Product for the Territory (such notice, the “New Product Development Notice”) or
(ii) LEO will resume the development of the 80185 Product for the Territory and
will terminate its development hereunder with respect to the New Product (such
notice, the “80185 Development Resumption Notice”), it being understood that
such election of whether to continue the New Product development or resume the
80185 Product development shall be determined in LEO’s sole discretion.

 

  b. If LEO delivers a New Product Development Notice in accordance with
Section 2(a) hereof the parties shall execute an amendment to Appendix IV of the
DC Agreement on or prior to January 15, 2011 deleting the 80185 Product and
including the New Product as an Appendix IV Product (as defined in the DC
Agreement) and WCCI shall pay the following milestones to LEO:

 

  i. USD 25,000,000 (United States Dollars twenty five million) no later than
January 15, 2011;

 

  ii. USD 10,000,000 (United States Dollars ten million) 15 (fifteen) days after
the acceptance for filing of an NDA or an sNDA for the approval of the New
Product with the United States Food and Drug Administration (the “FDA”); and

 

  iii. USD 15,000,000 (United States Dollars fifteen million) 15 (fifteen) days
after the approval by the FDA of the New Product for the Territory.

For the avoidance of doubt, if LEO delivers the 80185 Development Resumption
Notice in accordance with Section 2(a) hereof then the milestone payments
relating to the 80185

 

2



--------------------------------------------------------------------------------

Product set forth in Article 5 of the Addendum (in the Addendum referred to as
the “LEO 80185 – Trunk Indication”) shall be payable to LEO, subject to
provisions of the Addendum.

 

  3. As promptly as practicable, LEO will use commercially reasonable efforts to
file and diligently prosecute one or more patent applications covering the New
Product and any patents issuing thereon shall be deemed to be “Patents” under
the terms of the DC Agreement.

 

  4. It is understood that none of the milestone payments paid according to this
Letter Agreement are refundable.

 

  5. Subject to the terms of the DC Agreement, all rights including, but not
limited to, any intellectual property rights, arising out of the development of
either the 80185 Product and the New Product will be owned by LEO.

 

  6. LEO does not guarantee that it succeeds in developing a New Product or that
an NDA, an sNDA and/or a marketing authorization can be obtained for any of the
indications/products referred to in this Letter Agreement.

 

  7. The provisions of the Master Agreement, the Addendum and the DC Agreement
shall, to the extent such provisions are not changed by this Letter Agreement,
remain unchanged and in full force and effect.

 

3



--------------------------------------------------------------------------------

Please indicate your acceptance of the foregoing by executing and returning one
of the duplicate original copies of this document to the undersigned at the
address set forth above.

LEO PHARMA A/S

 

/s/    Gitte P. Aabo

   

/s/    Lars Olsen

         Gitte P. Aabo     Lars Olsen          President, CEO     Executive Vice
President         

 

    Acknowledged and agreed:     WARNER CHILCOTT COMPANY, LLC     By:  

/s/    Max A. Torres

    Name: Max A. Torres     Title: Senior Director

 

4